Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 09/29/2021, have been entered and made of record.
Claims 1 – 20 are pending with claims 1-10 being amended and 11-20 being newly added.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Goto (“Goto”) [U.S Patent Application Pub. 2011/0123077 A1 provided in IDS filed on 07/15/2020] in view of Watanabe et al. (“Watanabe”) [US 2012/0294534 A1]

Regarding claim 1, Goto meets the claim limitations as follows:
An information processing device comprising:
a memory (i.e. main memory 12) storing computer readable instructions (i.e. ‘an image processing program installed’) [Fig. 1, 2; para. 0043-0044, 0046: ‘an image processing program installed in the image display device 10’]; and processing circuitry (i.e. CPU) [Fig. 1, 2; para. 0043-0044, 0046] configured to execute the computer readable instructions to

determine displaced position data (i.e. ‘depth’) [Fig. 2, 3-12, 14; para. 0014, 0116-0118, 0140: distance D] on a position  displaced from a curved surface point on three-dimensional (3D) surface shape data on a surface of a measurement target (i.e. point P on separate line E1, .. En) [Fig. 7, 12; para. 0063-0067, 0116-0118: ‘measures the distance D from the boundary point P to the inside contour point’] in a given direction (i.e. ‘radial line’) [Figs. 4, 15: show radial lines E1 … En; para. 0007, 0011: ‘line being perpendicular to a tangent line’; para. 0135: ‘three-dimensionally executed] by a given distance;

determine [Fig. 2: Internal Organ Specifying Part 11e; para. 0045: ‘plural contour points’], based on spatial region values (i.e. ‘on a pseudo three-dimensional image of the hollow organ’) represented by volume data formed in a 3D space containing a 3D shape of the measurement target (i.e. contour area extracting part 11b) and the displaced position data (i.e. radial line setting part 11c), a spatial region value (i.e. contour area) [Fig. 2; para. 0045] for a position stored in the displaced position data [para. 0140: ‘Then, depth value information for associating a position 162a … and stored in the main memory 12’; Fig. 16: ‘x, y’]; and 

display [Fig. 3, 8-10, 12, 13: Generate/Display Reversed 3D] a display material corresponding to the spatial region value on the 3D surface shape data.
Goto does not disclose explicitly the following claim limitations (emphasis added):
determine, based on spatial region values represented by volume data formed in a 3D space containing a 3D shape of the measurement target and the displaced position data, a spatial region value for a position stored in the displaced position data; 
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
determine (i.e. Position and Orientation S208) [Fig. 1, 2; para. 0029: ‘calculates three-dimensional coordinates (x, y, z) of a point on a corresponding curved surface from the two-dimensional parameters (u, v) as coordinates which configure a geometric feature region on the three-dimensional shape model’], based on spatial region values (i.e. ‘the coordinates (x, y, z)) [para. 0024-0025] (i.e. ‘a parametric expressed model) [para. 0024-0025] formed in a 3D space containing a 3D shape of the measurement target and the displaced position data, a spatial region value for a position stored in the displaced position data (i.e. Position and Orientation S208) [Fig. 1, 2; para. 0024, 0029: ‘calculates three-dimensional coordinates (x, y, z) of a point on a corresponding curved surface from the two-dimensional parameters (u, v) as coordinates which configure a geometric feature region on the three-dimensional shape model’].
Goto and Watanabe are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.


Regarding claim 2, Goto meets the claim limitations as follows:
The information processing device according to claim 1, wherein the given direction from the curved surface point is an opposite direction of a unit normal vector (i.e. radial line) [Fig. 2, 3-12, 14; para. 0014, 0116-0117, 0140: distance D].
Goto does not disclose explicitly the following claim limitations (emphasis added):
of a unit normal vector.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
wherein the given direction from the optional point is an opposite direction of a unit normal vector [para. 0041].
Goto and Watanabe are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.


Regarding claim 4, Goto meets the claim limitations set forth in claim 1.
Goto does not disclose explicitly the following claim limitations (emphasis added):
The information processing device according to claim 1, wherein the processing circuitry is further configured to determine a unit normal vector using an average method.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to determine a unit normal vector using an average method (i.e. a cross-product of two vectors) [para. 0041:’normal vector n(u, v) is normalized as a unit normal vector to have a norm = 1’].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.



Regarding claim 9, all claim limitations are set forth as claim 1 in the form of “A biological information measurement device” and rejected as per discussion for claim 1.


Regarding claim 10, all claim limitations are set forth as claim 1 in the form of “A non-transitory computer-readable medium including programmed instructions” and rejected as per discussion for claim 1.


Regarding claim 11, Goto meets the claim limitations set forth in claim 1.
Goto does not disclose explicitly the following claim limitations:
The information processing device according to claim 1, wherein the processing circuitry is further configured to: form 3D grid points at desired intervals of the 3D space containing the 3D shape of the measurement target; set real scalar 
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to: form 3D grid points [Fig. 4B, 6C; para. 0024-0026: B-Spline ‘in a grid pattern’] at desired intervals of the 3D space containing the 3D shape of the measurement target; set real scalar values (i.e. parameters (u,v)) [Fig. 3: S301, 4B, 6C; para. 0024-0026: ‘the scales of the respective curved surface patches’] corresponding to coordinate positions of the 3D grid points; and determine the spatial region values (i.e. coordinates) [para. 0029: ‘calculates three-dimensional coordinates (x, y, z) of a point on corresponding curved surface from the two-dimensional parameters (u, v)] based on the set real scalar values of the 3D grid points and the displaced position data [para. 0029: (u, v)].
Goto and Watanabe are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.


Regarding claim 12, Goto meets the claim limitations set forth in claim 1.

The information processing device according to claim 1, wherein the processing circuitry is further configured to: calculate a polygon mesh to represent the 3D surface shape data.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
calculate a polygon mesh to represent the 3D surface shape data (i.e. polygon) [Fig. Watanabe: para. 0025].
Goto and Watanabe are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.


Regarding claim 14, all claim limitations are set forth as claim 4 in the form of “A biological information measurement device” and rejected as per discussion for claim 4.


Regarding claim 16, all claim limitations are set forth as claim 4 in the form of “A biological information measurement device” and rejected as per discussion for claim 4.


.


Claims 5-8 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Goto (“Goto”) [U.S Patent Application Pub. 2011/0123077 A1 provided in IDS filed on 07/15/2020] in view of Watanabe et al. (“Watanabe”) [US 2012/0294534 A1] further in view of Fukuda (“Fukuda”) [US 2001/0040999 A1]

Regarding claim 5, Goto meets the claim limitations as follows: 
The information processing device according to claim 1, wherein the processing circuitry is further configured to represent a display material corresponding to an acquire spatial region value by a color (i.e. ‘black color’ or (r, g, b)) [Goto: para. 0050; Watanabe: para. 0041], and in a case where a polygon mesh (i.e. polygon) [Fig. Watanabe: para. 0025]  is used for the surface shape data, allocates a color to each vertex of the polygon mesh (i.e. polygon) [Fig. 4B, 6C; Watanabe: para. 0025] and allocates a color in a polygon region other than vertices by interpolation processing.
Goto does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing circuitry is further configured to represent a display material corresponding to an acquire spatial region value by a color (i.e. ‘black color’ or (r, g, b)) [Goto: para. 0050; Watanabe: para. 0041], and in a case a polygon mesh is used for the surface shape data, allocates a color to each vertex of the polygon mesh and allocates a color in a polygon region other than vertices by interpolation processing.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to represent a display material corresponding to an acquire spatial region value by a color (i.e. ‘black color’ or (r, g, b)) [Watanabe: para. 0041], and in a case where a polygon mesh (i.e. polygon) [Fig. Watanabe: para. 0025]  is used for the surface shape data, allocates a color to each vertex of the polygon mesh (i.e. polygon) [Fig. 4B, 6C; Watanabe: para. 0025] and allocates a color in a polygon region other than vertices by interpolation processing
Neither Goto nor Watanabe discloses explicitly the following claim limitations (emphasis added):
in a case where a polygon mesh is used for the surface shape data, allocates a color to each vertex of the polygon mesh and allocates a color in a polygon region other than vertices by interpolation processing.
However in the same field of endeavor Fukuda discloses the deficient claim as follows: 
in a case where a polygon mesh [Fig. 1A, 1B, 9, 12: show displaying polygon mesh with vertices] is used for the surface shape data, allocates a color to each vertex of the polygon mesh [Fig. 1, 12; para. 0008-0010: ‘The color data of the vertex data’] and allocates [Fig. 2 shows 2 different light sources: diffused light 20 and specular light 22] a color in a polygon region other than vertices by interpolation processing (i.e. ‘the Gouraud shading’) [Fig. 1, 2, 3, 12; para. 0008-0010, 0018, 0036: describe different diffused light of the area 10 (i.e. ‘the intensity of diffused light or specular light varies’)].
Goto, Watanabe and Fukuda are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to apply lighting model to polygons for display of more realistic images [Fukuda: para. 0002, 0004, 0005].


Regarding claim 6, Goto in view of Watanabe meets the claim limitations set forth in claim 5. 
Neither Goto nor Watanabe discloses explicitly the following claim limitations (emphasis added):
The information processing device according to claim 5, wherein the processing circuitry is further configured to use Gouraud shading for the interpolation processing.
However in the same field of endeavor Fukuda discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to use Gouraud shading for the interpolation processing (i.e. ‘the Gouraud shading’) [Fig. 1, 2, 3, 12; para. 0008-0010, 0018, 0036: describe different diffused light of the area 10 (i.e. ‘the intensity of diffused light or specular light varies’)].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to apply lighting model to polygons for display of more realistic images [Fukuda: para. 0002, 0004, 0005].


Regarding claim 7, Goto in view of Watanabe meets the claim limitations as follows (The limitations set forth similar in claim 5 is rejected per discussion for claim 5): 
The information processing device according to claim 1, wherein the processing circuitry is further configured to represent a display material corresponding to an acquired spatial region value by a color (i.e. ‘black color’ or (r, g, b)) [Goto: para. 0050; Watanabe: para. 0041], and when volume data is used for the surface shape data (i.e. ‘contour area’ or ‘the shape of a measurement object’) [Goto: Fig. 2; para. 0045, 0140: ‘Then, depth value information for associating a position 162a … and stored in the main memory 12’; Fig. 16: ‘x, y’; Watanabe para. 0024], allocate a color as an attribute to a voxel in the volume data and perform interpolation processing for colors at positions other than a position of the voxel to generate a color volume rendering image.
Neither Goto nor Watanabe discloses explicitly the following claim limitations (emphasis added):

However in the same field of endeavor Fukuda discloses the deficient claim as follows: 
when volume data [Fig. 1A, 1B, 9, 12: show displaying polygon mesh with vertices] is used for the surface shape data, allocate a color [Fig. 1, 12; para. 0008-0010: ‘The color data of the vertex data’] as an attribute to a voxel in the volume data and perform interpolation processing (i.e. ‘the Gouraud shading’) [Fig. 1, 2, 3, 12; para. 0008-0010, 0018, 0036: describe different diffused light of the area 10 (i.e. ‘the intensity of diffused light or specular light varies’)] for colors at positions other than a position of the voxel to generate a color volume rendering image.
Goto, Watanabe and Fukuda are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to apply lighting model to polygons for display of more realistic images [Fukuda: para. 0002, 0004, 0005].


Regarding claim 8, Goto in view of Watanabe meets the claim limitations set forth in claim 7. 

The information processing device according to claim 7, wherein the processing circuitry is further configured to use linear interpolation for the interpolation processing.
However in the same field of endeavor Fukuda discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to use linear interpolation for the interpolation processing (i.e. ‘linear interpolation of vertex data’) [Fig. 1, 2, 3, 12; para. 0008-0010, 0018, 0036: describe different diffused light of the area 10 (i.e. ‘the intensity of diffused light or specular light varies’)].
Goto, Watanabe and Fukuda are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to apply lighting model to polygons for display of more realistic images [Fukuda: para. 0002, 0004, 0005].


Regarding claim 17, all claim limitations are set forth as claim 5 in the form of “A biological information measurement device” and rejected as per discussion for claim 1.


.


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Goto (“Goto”) [U.S Patent Application Pub. 2011/0123077 A1 provided in IDS filed on 07/15/2020] in view of Watanabe et al. (“Watanabe”) [US 2012/0294534 A1] further in view of Salomie (“Salomie”) [US 2003/0052875 A1]

Regarding claim 13, Goto meets the claim limitations set forth in claim 1.
Goto does not disclose explicitly the following claim limitations:
The information processing device according to claim 12, wherein the processing circuitry is further configured to: generate spatial value data based on the polygon mesh, the spatial value data including a list of vertex IDs and scalar values, the vertex IDs associated with vertexes of the polygon mesh, and the scalar values corresponding to the spatial region value at the respective vertex.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to: generate spatial value data based on the polygon mesh (i.e. ‘converting a polygon model’) [Fig. 4B, 6C; para. 0024-0026: B-Spline ‘in a grid pattern’], the spatial value data including a list of vertex IDs and scalar values (i.e. parameters (u,v)) [Fig. 3: S301, 4B, 6C; para. 0024-0026: ‘the scales of the respective curved surface patches’], the vertex IDs associated with vertexes of the polygon mesh, and the scalar values (i.e. coordinates) [para. 0029: ‘calculates three-dimensional coordinates (x, y, z) of a point on corresponding curved surface from the two-dimensional parameters (u, v)] at the respective vertex.
Goto and Watanabe are combinable because they are from the same field of 3-D image constructing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto and Watanabe as motivation to calculate position for recognition or position/orientation measurement processing from an image of a measurement object.
Neither Goto nor Watanabe discloses explicitly the following claim limitations (emphasis added):
generate spatial value data based on the polygon mesh, the spatial value data including a list of vertex IDs and scalar values, the vertex IDs associated with vertexes of the polygon mesh, and the scalar values corresponding to the spatial region value at the respective vertex.
However in the same field of endeavor Salomie discloses the deficient claim as follows: 
generate spatial value data based on the polygon mesh, the spatial value data including a list of vertex IDs (i.e. vertex list, ‘the index into the vertex list’) [para. 0512] and scalar values, the vertex IDs associated with vertexes of the polygon mesh, and the scalar values corresponding to the spatial region value at the respective vertex.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Goto, Watanabe and Salomie as motivation to include a list of vextex ID’s



Allowable Subject Matter

Regarding claim 3, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 15, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 20, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488